Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 06/26/2020.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claims 1, 6, and 9 are objected to because of the following informalities: Claim 1, line 1 recites the phrase “OBD interface bus type”. The term “OBD” should be spelt out at least once. Similar objections applies to Claim 6, line 1 and Claim 9 line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Litichever et al. (USPGPUB No. 2019/0385057 A1, hereinafter referred to as Litichever).
Referring to claim 1, Litichever discloses an OBD interface bus type detection method {“OBD (On-Board Diagnostics”, Fig. 1, [0053].}, comprising: determining a first bus feature {“can transceiver 53”, Fig. 1, [0067].} of a connection cable associated {“connectors 55a”, Fig. 1, [0130].} with a selected pin  {“industry standard” pin, [0359].} in an on-board diagnostics OBD interface {“OBD diagnostics” , [0481].}; 
matching the first bus feature with an OBD interface bus feature library {“Rules part 121d” Fig. 12a, [0376].} and determining a bus type of the connection cable associated with the selected pin {“various analysis rules” Fig. 12, [0376].}; 
determining, according to the bus type of the connection cable associated with the selected pin, a second bus feature {“CAN bus medium”, Figs. 1 and 12, [0373].} of the connection cable associated with the selected pin {“layout of pins”, [0004]}; and sending the second bus feature to a vehicle diagnostic instrument {“Ignition system control” just one example in the vehicle, [0053].}, to enable the vehicle diagnostic instrument to perform communications protocol scanning on the selected pin in the OBD interface according to the second bus feature {“SAE OBD II scan tool”, [0099].}.

As per claim 2, the rejection of claim 1 is incorporated and Litichever discloses wherein the determining a first bus feature of a
connection cable associated with a selected pin in an OBD interface comprises: 
collecting a waveform data signal {“a signal received from the connector by a signal conditioner”, [0285].} of the selected pin in the OBD interface {“CAN FD protocol”, last 3 lines of [0284]}; converting the waveform data signal into a corresponding digital signal {“received frame, for producing digital samples of a waveform thereof”, [0286].}; and obtaining, after analyzing the digital signal, the first bus feature of the connection cable associated with the selected pin {“checking the waveform according to a criterion using an Artificial Neural Network (ANN)”, [0286].}. 

As per claim 3, the rejection of claim 2 is incorporated and Litichever discloses wherein the converting the waveform data signal into a corresponding digital signal comprises: 
sampling the waveform data signal to obtain a sampled signal {“sampling”, [0286].}, wherein the sampled signal is used to represent a plurality of voltage values {“frequency to voltage converter”, [0296].}; and converting the sampled signal into the corresponding digital signal {“analog to digital (A/D) converter”, [0296].}, where the voltage values in the sampled signal correspond to a preset quantity of bits {“analog to digital (A/D) converter” also means a preset number of bits to earlier instructions 121c, Fig. 12.}.

As per claim 4, the rejection of claim 1 is incorporated and Litichever discloses , wherein the first bus feature comprises any one or more of the following features: a high level voltage value {“from low to high levels”, [0320].}, a low level voltage value {“from low to high levels”, [0320].} and a baud rate {“5-baud wakeup and fast-initialization”, [0115].}.

As per claim 5, the rejection of claim 1 is incorporated and Litichever discloses wherein the OBD interface bus feature library comprises a physical layer feature of each bus and a bus type corresponding to the physical layer feature {“time domain or a frequency domain”, [0320].}, comprising a high level voltage value {“from low to high levels”, [0320].}, a low level voltage value {“from low to high levels”, [0320]} and a baud rate {“5-baud wakeup and fast-initialization”, [0115].}.
 
Referring to claim 6-8 are method claims from the receiving perspective of the detection method of claim 1, thereby rejected under the same rationale as claim 1-3 recited above. 

Referring to claim 9 is an apparatus claim reciting claim functionality corresponding to the method claim of claim 1, thereby rejected under the same rationale as claim 1 recited above. 

Referring to claim 10 is an apparatus claim from the receiving perspective of the reciting claim functionality corresponding to the apparatus claim of claim 9, thereby rejected under the same rationale as claim 1 recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching OBD interface as recited in claim 1: US 9286266 B1, US 20050137757 A1, and US 20130073112 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184